
	

113 S1056 IS: Adoption Tax Credit Refundability Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1056
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Casey (for himself,
			 Ms. Landrieu, and
			 Mr. Blunt) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a refundable adoption tax credit.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Adoption Tax Credit Refundability
			 Act of 2013.
		2.Refundable
			 adoption tax credit
			(a)Credit made
			 refundable
				(1)Credit moved to
			 subpart relating to refundable creditsThe Internal Revenue Code
			 of 1986 is amended—
					(A)by redesignating
			 section 23 as section 36C, and
					(B)by moving section
			 36C (as so redesignated) from subpart A of part IV of subchapter A of chapter 1
			 to the location immediately before section 37 in subpart C of part IV of
			 subchapter A of chapter 1.
					(2)Conforming
			 Amendments
					(A)Section
			 24(b)(3)(B) of such Code is amended by striking 23,.
					(B)Section
			 25(e)(1)(C) of such Code is amended by striking 23, both places
			 it appears.
					(C)Section
			 25A(i)(5)(B) of such Code is amended by striking 23, 25D, and
			 inserting 25D.
					(D)Section 25B(g)(2)
			 of such Code is amended by striking 23,.
					(E)Section 26(a)(1)
			 of such Code is amended by striking 23,.
					(F)Section
			 30(c)(2)(B)(ii) of such Code is amended by striking 23, 25D, and
			 inserting 25D.
					(G)Section
			 30B(g)(2)(B)(ii) of such Code is amended by striking 23,.
					(H)Section
			 30D(c)(2)(B)(ii) of such Code is amended by striking sections 23
			 and and inserting section.
					(I)Section 36C of
			 such Code, as so redesignated, is amended—
						(i)in
			 subsection (b)(2)(A), by striking (determined without regard to
			 subsection (c)),
						(ii)by
			 striking subsection (c), and
						(iii)by
			 redesignating subsections (d) through (i) as subsections (c) through (h),
			 respectively.
						(J)Section 137 of
			 such Code is amended—
						(i)in
			 subsection (d), by striking section 23(d) and inserting
			 section 36C(c), and
						(ii)in
			 subsection (e), by striking subsections (e), (f), and (g) of section
			 23 and inserting subsections (d), (e), and (f) of section
			 36C.
						(K)Section 904(i) of
			 such Code is amended by striking 23,.
					(L)Section
			 1016(a)(26) is amended by striking 23(g) and inserting
			 36C(f).
					(M)Section
			 1400C(d)(2) of such Code is amended by striking 23,.
					(N)Section
			 6211(b)(4)(A) of such Code is amended by inserting 36C, before
			 53(e).
					(O)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code of
			 1986 is amended by striking the item relating to section 23.
					(P)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, as amended by this Act, is
			 amended by inserting 36C, after 36B,.
					(Q)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986, as amended by this Act, is amended by inserting after the
			 item relating to section 36B the following new item:
						
							Sec. 36C. Adoption
				expenses.
						
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
